Pettit, J.
This appeal must be dismissed under rule one of this court. The caption or heading of the assignment of errors is as follows:
“William P. Burdick v. Julia A. Hunt, Adm’x of David P. Hunt, and v. Judson Hale.”
The names of the parties below are these: “Wm. P. Burdick v. Judson Hale, Mrs. Hale, his wife, Jacob Klingensmith, and Julia A. Hunt.”
The transcript does not show in any way that any of these persons had ceased to be parties to this shit before it was terminated, and consequently they must be parties to the assignment of errors on an appeal to this court.